Citation Nr: 0213165	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-11 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased apportioned share of the 
veteran's VA nonservice-connected disability pension 
benefits, on behalf of his children, S. and V.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The veteran had active service from August 1973 to February 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 Special Apportionment 
Decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon which allowed an 
apportionment of $200.00 per month to the appellant.

During the course of the pending appeal, the RO twice amended 
the apportionment amount based on the number of dependents 
included in the veteran's VA pension benefits.  The current 
apportionment, effective December 1, 2000, is $372.00 for the 
veteran's two daughters, S. and V.  


FINDINGS OF FACT

1.  The veteran receives nonservice-connected disability 
pension benefits. 

2.  Evidence of record shows the veteran's only income is his 
VA pension benefit. 

3.  The veteran's daughters, S. and V., do not live with the 
veteran.  Hardship has not been shown to exist.


CONCLUSION OF LAW

The criteria for entitlement to an increased apportionment of 
the veteran's pension benefits are not met.  38 U.S.C.A. 
§§ 5107, 5307 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.450, 
3.451, 3.452, 3.458 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was granted entitlement to nonservice-connected 
pension in a November 1997 rating decision.  The RO 
determined that the veteran was unable to secure and follow a 
substantially gainful occupation due to disability.  In his 
application received in June 1997, he reported that he was 
married and had three children, but was not living with his 
wife.  He reported that he last worked in 1993, he was not 
working and had no source of income.  

He was advised that starting July 1, 1997, he was entitled to 
$707.00 monthly as a single veteran with no dependents and 
was based on his reporting of having no income.  

Birth certificates were received in February 1998 for three 
children, L., S. and V.  The veteran was not listed as the 
father on two of the birth certificates, for L. and S., 
however, the last name given for S. was the same as the 
veteran's.  

In March 1998 the veteran wrote that his wife had moved and 
that his children were living with his wife.  He provided her 
address and stated that his address was unchanged.  

In July 1998 the appellant, the veteran's spouse, filed a 
claim for apportionment of VA benefits that the veteran was 
receiving.  In August 1998 the RO requested that she submit 
additional information to include a financial statement.  

The veteran was notified by letter dated in August 1998 that 
a claim for apportionment had been filed.  He was requested 
to submit financial information and information regarding 
children or other individuals living in his household.  He 
was also provided information regarding rights he might 
exercise before the proposed action would be taken.  

In August 1998 the appellant identified the members of her 
household as including two of the veteran's children as well 
as her Mother and a son.  She stated her monthly expenses and 
indicated there were extras such as uncovered dental care, 
school supplies, school outings, etc. 

In response to a request from the RO for a more detailed 
accounting of income and expenses, the appellant submitted a 
financial statement in November 1998.  She indicated that she 
worked and received a welfare grant and food stamps.  Her 
total monthly income (including food stamps) was $1080.  She 
itemized expenses showing a total monthly amount of $1015.  

The veteran did not submit any requested information.

In December 1998, a Special Apportionment Decision allowed an 
apportionment of $200.00 a month to support the wife and 
three children.

The veteran was notified in December 1998 that an 
apportionment of his VA benefits had been granted to his 
estranged wife.  

In January 1999, the appellant clarified that her mother was 
not living with her.  

In February 1999 the appellant disagreed with the amount of 
apportionment granted.  The RO requested additional 
information regarding current income and expenses and address 
of the appellant's mother.  

The veteran was notified in March 1999 that the appellant was 
asking for an increase in the amount apportioned to her from 
his pension.  The RO requested that the veteran submit 
information regarding his current income and expenses.  

In April 1999 the appellant indicated that her monthly income 
consisted of wages of $552, a VA check of $200 for a total 
income of $752.00.  She also received food stamps in the 
amount of $274.00.  Her itemized expenses totaled $866.  


In April 2000, additional clarifying information was 
requested from the appellant and the veteran regarding 
marital status, status of children, and support provided by 
the veteran to the appellant.  

In April 2000 a decision review officer increased the amount 
of apportionment to $592 a month that was the additional 
amount for dependents received by the veteran of additional 
pension for a wife and three children.  The decision review 
officer noted, however, that it was not clear from the 
information in the claims file if the current award of 
pension was correct.  There were several issues to clarify 
that had been referred for review and possible adjustment of 
the pension award.  

A statement of the case was mailed to the veteran and to the 
appellant in April 2000.  The veteran's copy was returned as 
unclaimed. 

In her substantive appeal submitted in May 2000 the appellant 
claimed that she was requesting apportionment of the funds 
authorized for dependents.  In a statement attached to the 
substantive appeal, the appellant stated that she was still 
married to the veteran.  She clarified that of the two 
children whose status was questioned, only one was the 
natural child of the veteran.  The other was a stepchild who 
had not been adopted by the veteran.  The appellant certified 
that at the time of S.'s birth, they were not married and she 
did not have the sum of money required to add his name to the 
birth certificate.  She further certified that the veteran 
had not provided any money for the children's support.

In an April 2001 administrative decision, the RO determined 
that there was administrative error on the part of VA in 
establishing the veteran's spouse and the veteran's stepchild 
as dependents with the award action taken in April 1998.  The 
RO determined that no overpayment would be created for the 
veteran or apportionee.  




In June 2001, supplemental statements of the case were issued 
to the veteran and to the appellant.  The RO determined that 
the veteran was not entitled to additional pension for his 
spouse and stepchild; the proper rate of pension was for a 
veteran with two children.   Therefore, the RO amended the 
monthly apportionment to the additional amount the veteran 
received for the two dependents not in his custody.  
Accordingly, the monthly apportionment was reduced to $346.00 
effective July 24, 1998; $351.00 effective December 1, 1998; 
$359.00 effective December 1, 1999; $372.00 effective 
December 1, 2001; $240.00 effective June 27, 2010; and none 
effective April 17, 2015.   

In June 2001 the appellant wrote that she had nothing to add 
to her appeal.

In July 2001, the RO notified the veteran that in a prior 
letter he had been informed of the proposal to reduce his 
pension award based on evidence showing that his marital and 
dependency status had changed due to the fact that his spouse 
and her child were added in error.  Since the veteran had not 
submitted any evidence showing that this should not be done, 
the RO reduced the disability pension award from effective 
July 1, 2001.

In July 2001, the RO notified the veteran regarding the 
reduction of monthly benefit payments.  The RO notified the 
appellant of the new award.  The apportionment benefits were 
for the veteran's two daughters, S. and V. as stated above.   

In September 2001, the RO notified the veteran that in July 
2001 the veteran had been notified of the proposal to reduce 
his benefits effective August 1, 1998 with additional changes 
explained in the letter.  The veteran did not respond 
regarding the proposed action and the RO implemented the 
reduction specified in the July 2001 letter.  





Criteria

In a case concerning apportionment of benefits, the 
provisions of 38 U.S.C.A. § 7105A (West 1991) regarding 
simultaneously contested claims apply.  The term 
"[s]imultaneously contested claim refers to the situation in 
which the allowance of one claim results in the disallowance 
of another claim involving the same benefit or the allowance 
of one claim results in the payment of a lesser benefit to 
another claimant."  38 C.F.R. § 20.3 (o) (2001).  

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  38 U.S.C.A. § 7105(a) (West 1991).  

In the case of a simultaneously contested claim, to be 
timely, a NOD from the person or persons adversely affected 
must be filed within 60 days from the date of mailing of the 
notification of the determination to him or her; otherwise, 
that determination will become final.  The date of mailing of 
the letter of notification will be presumed to be the same as 
the date of that letter for purposes of determining whether a 
NOD has been timely filed.  38 U.S.C.A. § 7105A(a) (West 
1991); 38 C.F.R. § 20.501(a) (2001).

A substantive appeal must be filed within 30 days from the 
date of mailing of the SOC.  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105A(b) (West 1991); 38 C.F.R. § 
20.501(b) (2001).

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations.  Under 38 C.F.R. § 
19.100 (2001), all interested parties will be specifically 
notified of the action taken by the agency of original 
jurisdiction in a simultaneously contested claim and of the 
right and time limit for initiating an appeal, as well as 
hearing and representation rights.  

Under 38 C.F.R. § 19.101 (2001), upon the filing of a Notice 
of Disagreement in a simultaneously contested claim, all 
interested parties will be furnished with a copy of the 
Statement of the Case.  Pursuant to 38 C.F.R. § 19.102, when 
a Substantive Appeal is filed in a simultaneously contested 
claim, the content of the Substantive Appeal will be 
furnished to the other contesting parties to the extent that 
it contains information which could directly affect the 
payment or potential payment of the benefit which is the 
subject of the contested claim.  See 38 U.S.C.A. § 7105A 
(West 1991).  

In addition, if a hearing is scheduled for any party to a 
simultaneously contested claim, the other contesting claimant 
and their representative, if any, will be allowed to present 
opening testimony and argument; the appellant will then be 
allowed an opportunity to present testimony and argument in 
rebuttal.  38 C.F.R. § 20.713(a) (2001).

A "child" is defined by 38 C.F.R. § 3.57(a) (2001) as an 
unmarried person who is a legitimate child; a child legally 
adopted before the age of 18 years; a stepchild who acquired 
adopted status before the age of 18 years and who is a member 
of the veteran's household; or an illegitimate child, and who 
is under the age of 18 years; or who, before reaching the age 
of 18 years, became permanently incapable of self-support; or 
who, after reaching the age of 18 years and until completion 
of education or training (but not after reaching the age of 
23 years), is pursuing a course of instruction at an approved 
educational institution.  See also 38 U.S.C.A. § 101(4)(A) 
(West 1991).

All or any part of the pension, compensation, or emergency 
officers' retirement pay payable on account of any veteran 
may be apportioned if the veteran is not residing with his 
spouse, or if the veteran's children are not residing with 
the veteran and the veteran is not reasonably discharging his 
or her responsibility for the spouse's or children's support.  
38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. § 3.450(a)(1)(ii) 
(2001).



Without regard to any other provision regarding apportionment 
where hardship is shown to exist, pension, compensation, 
emergency officers' retirement pay, or dependency and 
indemnity compensation may be specially apportioned between 
the veteran and his or her dependents or the surviving spouse 
and children on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest, except as to those cases covered by 38 
C.F.R. § 3.458(b) or 38 C.F.R. § 3.458(c).  

In determining the basis for special apportionment, 
consideration will be given such factors as: the amount of VA 
benefits payable; other resources and income of the veteran 
and those dependents in whose behalf apportionment is 
claimed; and special needs of the veteran, his or her 
dependents, and the apportionment claimants.  The amount 
apportioned should generally be consistent with the total 
number of dependents involved.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him or her while apportionment 
of less than 20 percent of his or her benefits would not 
provide a reasonable amount for any apportionee.  38 C.F.R. § 
3.451 (2001).

Veterans benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a)(2001).


Analysis

Preliminary Matter: Duty to assist

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  In any event, the RO 
provided the veteran and the appellant with the criteria of 
the new law and fully considered them in connection with the 
issue on appeal when it issued its June 2001 supplemental 
statement of the case.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2001).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified her of the basis for the decision 
reached.  

The RO also provided the appellant a statement of the case 
and supplemental statement of the case that included a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  

In addition, the Board notes that the RO complied with the 
regulatory requirements for contested cases of notifying the 
veteran that the appellant had filed for an apportionment of 
his VA benefits, disagreed with the amount apportioned of the 
veteran's benefits, providing a statement of the case, notice 
that the appellant had appealed, the substance of her appeal, 
and a supplemental statement of the case.  

Further, the RO requested that the veteran submit additional 
information to include a financial statement.  To date, the 
veteran has not provided any requested information.  The 
evidence of record does not show that the mail has been 
undelivered except for the April 2000 statement of the case 
which was returned as unclaimed.  The Board notes, however, 
"it is the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown 5 Vet. App. 262 (1993).  Furthermore, copies 
of all correspondence were sent to the veteran's 
representative, who has presented argument on his behalf.  

As the Board noted earlier, the RO, in its June 2001 
supplemental statement of the case fully informed the 
appellant and the veteran of the new law, as well as to 
submit evidence in support for or against the claim for 
apportionment.  Both were advised of evidence that could be 
submitted or to sufficiently identify evidence and if private 
in nature to complete authorization or medical releases so 
that VA could obtain the evidence.  Such notice sufficiently 
placed the veteran and appellant on notice of what evidence 
could be obtained by whom and advised them of their 
responsibilities if they wanted such evidence to be obtained 
by VA.  Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 
19, 2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claims on the merits.


Apportionment

In determining the amount of any such apportionment of 
veteran's benefits, the Board looks at all evidence bearing 
upon the dual questions of need of the claimant and hardship 
to the veteran, which examination necessarily entails 
consideration of all sources of income of the respective 
parties.  

The veteran has not replied to requests for submission of a 
financial statement.  The information he submitted at the 
time of his claim for pension benefits in June 1997, shows 
that he was not working and had no income.  He was awarded 
pension benefits in the amount of $707, the amount for a 
veteran with no dependents.  

The Board notes, that subsequently, there were some changes 
as first the veteran's pension benefits were increased based 
on the addition of four dependents.  However, a later 
determination was made that the addition of an estranged wife 
and a stepchild as dependents was in error.  Accordingly, the 
veteran's pension benefits were based on an award for a 
veteran and two children.

The RO apportioned the additional amount awarded for two 
children as dependents not in his custody.  The veteran's 
children, V. and S. are under age 18 and are living with the 
appellant.  

Although current figures have not been provided as to the 
veteran's income, other than VA benefits, if any, and 
expenses, the evidence of record suggests that his only 
income is his VA pension benefit, which effective December 1, 
2000 was $775.00.  The Board finds that to reduce that income 
in order to provide an increased apportionment for the 
veteran's children, S. and V. would result in undue financial 
hardship to the veteran.  Thus, the Board finds that an 
increased apportionment is not appropriate in this case.  
Hardship is not shown to exist for V. and S. and the Board 
notes that the apportionment awarded, $372.00 (effective 
December 1, 2000) is greater than 20 percent of the VA 
monthly benefit.  ($372.00 is 32 percent of $1,147.00)  

The equities of this case are such that an increased 
apportionment would cause undue hardship to the veteran.  
Accordingly, the Board finds that the criteria for 
entitlement to an apportionment of the veteran's pension 
benefits greater than the additional amount received for two 
dependent children are not met. 


ORDER

Entitlement to an increased apportionment on behalf of the 
veteran's daughters, V. and S., is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.


? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

